Order allowing complainants to proceed upon the appeal bond to collect what is due to them under the decree of the court of errors. But without prejudice to the rights of sureties to recover back from the nominal appellants, or from the solicitor upon the appeal, the amount which they may be compelled to pay in the suit upon the appeal bond. Execution set aside as irregular, but on condition that no suit shall be brought by defendants in consequence of any thing done under it. With liberty to complainants to apply, on notice, for eave to issue a new execution.